Case 9:19-mc-80024-DMM Document 6-3 Entered on FLSD Docket 03/04/2019 Page 1 of 8


 AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                            for the
                                                        __________ District of __________
     Pues Family Trust IRA, Michael Pues, Executor
                                                                               )
                                Plaintiff                                      )
                                   v.                                          )        Civil Action No. 19-MC-80024
              Parnas Holdings, Inc., Lev Parnas                                )
                                                                               )
                               Defendant                                       )

                         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                           OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION
                                                                         Lev Parnas
 To:                                                                 7670 LaCorniche Cir
                                                                      Boca Raton, 33433
                                                        (Name of person to whom this subpoena is directed)

       ✔
       ’ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
 documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
 material:
           See Attached Exhibit A


  Place:Andre Law Firm, P.A.                                                             Date and Time:
          18851 N.E. 29th Ave Suite 724
          Aventura, FL 33180                                                                               April 10, 2019 at 9:00 am


      ’ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
 other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
 may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                                Date and Time:



        The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
 Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
 respond to this subpoena and the potential consequences of not doing so.

 Date:

                                   CLERK OF COURT
                                                                                             OR

                                            Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party) Pues Family Trust
                                                                         , who issues or requests this subpoena, are:
Andre Law Firm P.A. 18851 N.E. 29th Ave Suite 724 Aventura FL 33180 tel: 786 708 0813 fax: 786 513 8408

                                Notice to the person who issues or requests this subpoena
 If this subpoena commands the production of documents, electronically stored information, or tangible things or the
 inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
 it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
Case 9:19-mc-80024-DMM Document 6-3 Entered on FLSD Docket 03/04/2019 Page 2 of 8


 AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

 Civil Action No. 19-MC-80024

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

             I received this subpoena for (name of individual and title, if any)
 on (date)                               .

             ’ I served the subpoena by delivering a copy to the named person as follows:


                                                                                            on (date)                                   ; or

             ’ I returned the subpoena unexecuted because:
                                                                                                                                                      .

             Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
             tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
             $                                     .

 My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


             I declare under penalty of perjury that this information is true.


 Date:
                                                                                                    Server’s signature



                                                                                                  Printed name and title




                                                                                                     Server’s address

 Additional information regarding attempted service, etc.:
Case 9:19-mc-80024-DMM Document 6-3 Entered on FLSD Docket 03/04/2019 Page 3 of 8


 AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                              Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
 (c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                    not describe specific occurrences in dispute and results from the expert’s
   (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
 person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
 regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
 transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
       (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
       (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
 expense.
                                                                                    (e) Duties in Responding to a Subpoena.
  (2) For Other Discovery. A subpoena may command:
    (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
 tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
 employed, or regularly transacts business in person; and                           information:
    (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                    must produce them as they are kept in the ordinary course of business or
 (d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                       (B) Form for Producing Electronically Stored Information Not Specified.
  (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
 responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
 to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
 subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
 enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
 lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
 fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                    responding need not provide discovery of electronically stored information
  (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
    (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
 documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
 permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
 production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
 hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
    (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
 things or to permit inspection may serve on the party or attorney designated
 in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
 sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
 producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
 The objection must be served before the earlier of the time specified for          material must:
 compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
 the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
      (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
 may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
 order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
      (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
 order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
 significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                    notified, a party must promptly return, sequester, or destroy the specified
  (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
    (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
 compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
      (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
      (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
 specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
      (iii) requires disclosure of privileged or other protected matter, if no      resolved.
 exception or waiver applies; or
      (iv) subjects a person to undue burden.                                       (g) Contempt.
   (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
 subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
 motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
       (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
 development, or commercial information; or



                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 9:19-mc-80024-DMM Document 6-3 Entered on FLSD Docket 03/04/2019 Page 4 of 8




                                               EXHIBIT "A"

     *"You" and "Your" refers to: LEV PARNAS, Individually

     I. BANK RECORDS

            A.        Any and all documents and records of checking, savings, or any other type of
    account, foreign or domestic, maintained by you with any type of financial institution during the last
    five (5) years, including but not limited to monthly account statements, checks, check registers.
    check stubs, cancelled checks, and deposit slips.

           B.      All documents that refer to, relate to, reflect or concern any transfers made to or
    from any financial account held for your benefit, by any third party, for the last five (5) years.

            C.      Any and all signature cards that bearing your name as an authorized signatory on
    any financial account for any entity or other third party, for the past five (5) years.

            D.        Any and all documents submitted to any bank financial institution, or any other
    person or entity, by you, for any loan or advance, in any capacity (borrower, guarantor, or surety) for
    the past five (5) years.

           E.        Any and all documents concerning any interest in, or claimed title to, any certificates
    of deposit, letters of credit, money orders, cashier’s checks, travelers checks, bank deposits or
    escrow funds owned or held by you in the past five (5) years.

             F.       Any and all documents related to any account in which any of your earnings or
    other income has been deposited into in the past five (5) years, whether you continue to have an
    interest in it or not.

            G.      Any and all documents evidencing your having authority to access any safe
    deposit box or other bank-secured area, for the last five (5) years.

            H.       Any and all documents evidencing any application signed by you or on your
    behalf or your spouse's and/or children, to open a foreign or offshore financial account in your name
    or any other entity.

            I.       Copies of IRS contracts for all IRA's that you currently have.

            J.       Copies of any IRA or 401(1c)'s that were "rolled over."

            K.      Complete contribution and distribution records for any current or previous IRA's
    or 401 (k)'s during the last five (5) years.
           L.       Copies of any and all bills or living expenses paid for with your IRA or
    401(k) distributions during the past five (5) years.
            M.       Copies of any loans taken against your IRA or 401(k) during the last five (5)
Case 9:19-mc-80024-DMM Document 6-3 Entered on FLSD Docket 03/04/2019 Page 5 of 8



    years.

    II. REAL PROPERTY

           A.       Any and all documents that refer to, reflect, or relate to any real property owned
     by you in the past five (5) years.

           B.     Any and all documents that refer to, reflect or relate to encumbrances on any real
    property owned by you in the past five (5) years.

            C.      Any and all documents evidencing ownership of real property in which you
    currently enjoys a direct or indirect beneficial interest.

            D.      Any and all checks, receipts, deeds or other evidence of the sale of transfer of any
    real property in which you had a legal or equitable ownership interest in, within the past five (5)
    years.

            E.     Any and all lease agreements for real property in which you are the landlord, or
    have a beneficial interest in.

             F.     Any and all lease agreements for real property in which you are lessor or lessee.

           G.      Any and all documents that evidence your name being on any real property tax
    records, as payor or trustee for the past five (5) years.

            H.      Any and all deeds that title any real property to you as trustee for any other person
    or entity.

            I.        Any and all deeds of trust or mortgages held in your favor at present or owned
    during the last five (5) years.

             J.     Any and all documents evidencing any time-shares that you enjoy the use of.

           K.      Copies of any appraisals or other forms of valuation for any property that you
    have an interest in or had an interest within the past five (5) years.

             L.     Promissory notes or mortgages you signed during the past five (5) years.

             M.      Copies of all deeds/mortgages to which you hold property as tenants by the
    entireties, tenants in common or joint tenants.

    III. PERSONAL PROPERTY

           A.        Certificates of title or other evidence of ownership of any boat, water
   craft, motorcycle, four-wheeler, recreational vehicle, go-kart, aircraft, agricultural equipment,
   or construction equipment owned by you or in your possession, whether owned by you or an entity
   that you are affiliated with, or held in trust by you.
Case 9:19-mc-80024-DMM Document 6-3 Entered on FLSD Docket 03/04/2019 Page 6 of 8




             B.      Any and all note receivables, pledges or security interests in your favor in the past
     five (5) years.

             C.       Copies of all homeowner's insurance policies and any other insurance policies or
    riders that have insured any property that you own or have the benefit of use of, for the past five (5)
    years.

             D.      List of household furnishings and fixtures that have been purchased within the
    last five (5) years that had a purchase price of $999 or more.

            E.      Copies of all dock slips or other documentation evidencing the right to dock any
    water craft, whether you have a legal or beneficial interest in.

            F.      Any and all documents that refer to or reflect any livestock owned by you within
    the past five (5) years.

             G.     List and valuation of all collectibles (e.g., stamps, coins, sports cards, jewelry
    etc.) that you now own or have owned within the past five (5) years.

             H.      Any and all documents that refer to, or relate to any guns, jewelry, antiques,
    art, paintings or other similar assets owned by you or in your possession within the past five (5)
    years.

            I.     Any and all documents evidencing any interest you may have in any patents,
    trademarks, copyrights, franchises, royalties of any kind, oil and gas rights, timber rights, or mineral
    rights.

    IV. BUSINESS INTEREST’S/EMPLOYMENT

           A.     All documents that identify the name and addresses of any person or entity that
    has employed you within the past five (5) years.

           B.      All documents that identify any person or entity that you have acted as an
    independent contractor for in the past five (5) years.

           C.      All documents referring to anyway, directly or indirectly, to any and all
    businesses in which you are a stockbroker, partner, officer, director, owner, or registered
    agent.

            D.      Any and all corporate charters, minutes of stockholders meetings, resolutions,
    or recorded evidence of any kind relating to the affairs of any corporation owned by you, or
    any subsidiary or other entity in which such corporation holds an ownership interest during the
    past five (5) years.

            E.      Lists of all customers, clients, etc. of any kind with which the corporation (or any
Case 9:19-mc-80024-DMM Document 6-3 Entered on FLSD Docket 03/04/2019 Page 7 of 8



    other business entity owned by you) does business or has done business during the past five (5)
    years.

           F.      All local, state and federal tax returns filed by you in the past five (5) years, including
           all attachments, schedules, W-2' s, K-1' s, 1099 and 1098 forms.

           G.       All documents referring, relating or pertaining to any records of salaries,
    commissions, bonuses, income from employment, wages, pay stubs, dividends, royalties, allowances,
    expenses or other sums of money paid to you within the past five (5) years.

           H.        Any and all employment contracts that you have had in the past five (5) years

    V. INVESTMENTS

           A.       Any and all documents and records of stocks, bonds, mutual funds,
    debentures, certificates of deposit or any other investment vehicle owned by you or held for
    your benefit.

          B.       Any and all documents relating to any retirement accounts or annuities,
    whether individual or employer sponsored, that are owned by you, or held for your benefit.

             C.       Any and all rent rolls for all properties in which you have had an ownership interest
    in for the past five (5) years.

            D.       Copies of all 1099-D's or 1099-I's issued to you within the past five (5) years.

           E.       Any and all documents referring to any stock options or profit-sharing plans held
    by you or held for your benefit.

          F.      Any and all documents that evidence a cash value in any life insurance policy
    owned by you and copies of all policies whether term, whole life or universal.

    VI. GENERAL

            A.       All documents evidencing any trusts or amendments to trusts in which you are
    a grantor, settlor, trustee, or beneficiary.

           B.      All documents evidencing any and all trusts or amendments to trusts that you
    have directly or indirectly contributed any assets to within the past ten (10) years.

             C.      Copies of all pre and post-nuptial agreements, to include the list of assets and
    liabilities to be held separate.

              D.      Copies of all separate property agreements, to include the list of assets and
    liabilities to be held separately.

            E.      Copy of any wills including all amendments in which you are named as beneficiary.
Case 9:19-mc-80024-DMM Document 6-3 Entered on FLSD Docket 03/04/2019 Page 8 of 8



            F.      All passports for travel outside of the United States.

           G.      Copies of any and all credit card statements, for all cards in which you are an
    authorized user, for the past three (3) years.

           H. All documents referring or reflecting the name and address of any storage facility or
   mini ware-house to which you have access.

             I.    Copies of any and all financial statements that you have prepared for any lender or
   creditor in the past five (5) years.

            J.    Copies of any and all professional licenses that you hold.

            K.    Copies of all driver's licenses held by you.

            L.    Copy of your birth certificate.

            M.    Copies of all divorce decrees and any affidavits submitted in those proceedings.
